Peck, J.
delivered the opinion of the court.
This recognizance" was taken, requiring the defendant to appear at a time when no court sat. His plea must be allowed. We have no power to enlarge the terms of the recognizance, as to fix for him a manner of compliance different from the undertaking. No doubt there was a mistake in the judge who took the recognizance, or he was not informed that the time of holding the court had been changed. The recognizance is void; there was no authority to bind him to appear at a time, when appearance could avail nothing.
Motion allowed.